Per Curiam.
On June 17, 1913, an information was filed in the superior court in and for King county, charging that the defendant had violated Chapter 134 of the Laws of 1913 of the state of Washington, commonly known as the “Trading Stamp Act.” [Laws 1913, p. 413; 3 Rem. & Bal. Code, §7069-1 et seg.] From an order sustaining defendant’s demurrer and dismissing the action, the state appealed. Upon consideration of that appeal, this court reversed the judgment and remanded the cause to the superior court with directions to overrule the demurrer. State v. Pitney, 79 Wash. 608, 140 Pac. 918.
After remittitur, the demurrer was overruled and the defendant entered a plea of guilty. Thereafter the defendant interposed a mo*700tion in arrest of judgment. This motion was denied and sentence was imposed. The defendant has again appealed.
By his assignments, the appellant contends that the trial court erred in overruling the demurrer to the information, in overruling his motion in arrest of judgment, and in entering judgment and imposing sentence, for the reason that ch. 134, Laws of 1913, p. 413, upon which this prosecution is predicated is in violation of §§ 3, 12, and 14 of art. 1 of the constitution of the state of Washington, and is also in violation of art. 5, art. 8, and § 1 of art. 14 of the amendments to the constitution of the United States, and is therefore void.
These questions were all determined adversely to appellant’s contentions on the former appeal prosecuted by the state.
For the reasons announced in our former opinion in State v. Pitney, supra, the judgment of the trial court is now affirmed.